UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 01-7420
MARCUS BROWN, a/k/a Sa’id Abdus-
Samad,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
                  Dennis W. Shedd, District Judge.
                             (CR-96-450)

                  Submitted: December 28, 2001

                      Decided: January 25, 2002

  Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

Marcus Brown, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BROWN
                             OPINION

PER CURIAM:

   Marcus Brown appeals from the district court’s order denying his
motion to amend his judgment and commitment order to reflect his
legal name change to Sa’id Abdus-Samad. The district court denied
Brown’s motion, apparently on the grounds that it would not inter-
vene in a prison administrative matter. However, Brown included
with his motion a letter from the Bureau of Prisons stating that
Brown’s records would be changed to reflect his name upon receipt
of an amended judgment and commitment order from the district
court. Because it is not clear whether the district court denied the
motion on the ground that it lacked jurisdiction to amend the judg-
ment and commitment order or whether it concluded that it had juris-
diction but declined to exercise its discretion to do so, we vacate and
remand for further findings by the district court. In doing so, we
express no opinion as to the merits of Brown’s claim. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                       VACATED AND REMANDED